Name: Council Regulation ( EEC ) No 3448/91 of 11 November 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: plant product;  food technology;  fisheries;  tariff policy
 Date Published: nan

 2 . 12 . 91 Official Journal of the European Communities No L 330/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3448 /91 of 11 November 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, sectors , suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent; whereas producers thus cannot meet the needs of user industries in the Community; Whereas in one case , it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially , particularly since the goods in question are produced in the Community, and in the other case to suspend them totally ; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them . These suspensions shall apply from 1 January to 30 June 1992 . Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1991 . For the Council The President H. J. SIMONS No L 330/ 2 Official Journal of the European Communities 2 . 12 . 91 ANNEX CN code Description Rate of autonomous duty (% ) ex 0713 33 90 Beans, white , dried , of the species Phaseolus vulgaris , of which not more than 2 % by weight are retained by a screen with apertures of a diameter of 8 mm, for use in the food-canning industry (a) 0 ex 1605 30 00 Lobster flesh , cooked , for the processing industry for the manufacture of butters based on lobster , or of pastes, p&amp;t £s , soups or sauces (a ) (b ) 10 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.